712 N.W.2d 161 (2006)
474 Mich. 1116
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Anthony SPRATT, Defendant-Appellant.
Docket No. 130197. COA No. 254767.
Supreme Court of Michigan.
April 21, 2006.
On order of the Court, the application for leave to appeal the November 3, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we *162 are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., dissents and states as follows:
I would deny defendant's application for leave to appeal. However, I would vacate the armed robbery conviction on double jeopardy grounds and remand the case to the trial court for correction of the judgment of sentence. Although defendant did not raise a double jeopardy argument, his codefendant Jackson did raise the issue and the Court of Appeals vacated Jackson's armed robbery conviction. People v. Jackson, unpublished opinion per curiam of the Court of Appeals, issued October 11, 2005 (Docket No. 254768); lv. den. 474 Mich. 1094, 711 N.W.2d 71 (2006) (Docket No. 129991). In the interest of consistency and equal justice, the same result should apply for defendant.
CAVANAGH, J., concurs in the statement of KELLY, J.